 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 917 
In the House of Representatives, U. S., 
 
March 24, 2010 
 
RESOLUTION 
Recognizing the Florida Keys Scenic Highway on the occasion of its designation as an All-American Road by the U.S. Department of Transportation. 
 
 
Whereas established by Congress in 1991, the National Scenic Byways program is a collaborative effort to help recognize, preserve, and enhance selected roads throughout the United States;  
Whereas the United States Department of Transportation recognizes certain roads as All-American Roads or National Scenic Byways based on one or more archeological, cultural, historic, natural, recreational, and scenic qualities;  
Whereas, on October 16, 2009, the United States Department of Transportation announced 42 new designations to the America’s Byways collection, including five All-American Roads and 37 National Scenic Byways, thus increasing the total number of designations to 151;  
Whereas the Florida Keys Scenic Highway was listed by the United States Department of Transportation as one of five All-American Roads for 2009;  
Whereas the Florida Keys Scenic Highway is the first All-American Road in the State of Florida and only one of 30 in the United States, joining an elite list which includes the Blue Ridge Parkway, Alaska’s Seward Highway, and Historic Route 66;  
Whereas the Florida Keys Scenic Highway follows the railroad trail blazed in the 1900s by Henry Flagler;  
Whereas the Florida Keys Scenic Highway comprises of an 110-mile stretch of US 1 from Key Largo to Key West;  
Whereas the Florida Keys Scenic Highway incorporates 42 bridges over the waters of the Atlantic Ocean, Florida Bay, and the Gulf of Mexico;  
Whereas the road’s corridor is a leading tourist destination, featuring world-renowned coral reefs, exotic fish species, and historic shipwrecks; and  
Whereas the end of the Florida Keys Scenic Highway, Mile Marker 0, is the southernmost city in the Continental United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the Florida Keys Scenic Highway on the occasion of its designation as an All-American Road by the United States Department of Transportation; and  
(2)congratulates those residents of the Florida Keys who participated in the effort to support this designation.  
 
Lorraine C. Miller,Clerk. 
